   Case 19-61608-grs      Doc 250  Filed 02/20/20 Entered 02/20/20 13:12:40           Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 02/20/2020                                                              TIME: 09:00

     ISSUE:
      189 02/07/2020       Motion to Shorten Time to Notice Motion for Order Establishing
                           Procedures to Conduct Rule 2004 Examinations, filed by Official
                           Committee of Unsecured Creditors (RE: related document(s)188
                           Motion for Miscellaneous Relief filed by Creditor Committee Official
                           Committee of Unsecured Creditors). Hearing scheduled for 2/20/2020
                           at 09:00 AM at Lexington Courtroom, 2nd Floor. (Attachments: # 1
                           Proposed Order) (Freedman, Gary)

     DISPOSITION:
      Granted




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, February 20, 2020
                                                   (rah)
